Exhibit 10.1
 





   
Stock-Settled
Denny’s Corporation
Restricted Stock Unit
203 East Main Street
Award Certificate
Spartanburg, SC 29319
   



F. Mark Wolfinger (“Grantee”)


You have been awarded restricted stock units (the “Units”) under the Denny’s
Corporation 2004 Omnibus Incentive Plan (the “Plan”) entitling you to receive
shares of Denny’s Corporation $0.01 par value common stock at a future time
under the terms indicated below:


Grant Date of Award:  July 9, 2007
 
 
Number of Restricted Stock Units Awarded: 109,890
 
 
Vesting Schedule:
 
 
Vesting Date
 
 
Percent of Units Vested
July 9, 2008
20%
July 9, 2009
40%
July 9, 2010
60%
July 9, 2011
80%
July 9, 2012
100%








 
 
No right or interest may be pledged, encumbered, or hypothecated to or in favor
of any party other than Denny’s Corporation (the “Company”), or shall be subject
to any lien, obligation, or liability to any party other than the Company.  This
award is not assignable or transferable by you other than by will or the laws of
descent and distribution.
 
This award is governed by the terms of the Denny’s Corporation 2004 Omnibus
Incentive Plan, and subject to the Terms and Conditions on the following
page.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.
 





 
 
 
/s/ Nelson J. Marchioli
For Denny’s Corporation
 
 
 
July 10, 2007
Date




--------------------------------------------------------------------------------


TERMS AND CONDITIONS


1. Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
 
(a) as to the percentages of the Units specified on page 1 hereof, on the
respective dates specified on page 1 hereof, or
 
(b) upon Grantee’s termination of employment with the Company due to death or
Disability, or
 
(c) upon Grantee’s termination of employment within two years following a Change
in Control by the Company without Cause or by Grantee for Good Reason.


If Grantee’s  terminates  prior to the Vesting Date for any reason other than as
described in (b) or (c) above, Grantee shall forfeit all right, title and
interest in and to the Units as of the date of such termination and the Units
will be reconveyed to the Company without further consideration or any act or
action by Grantee.


For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminution in Grantee’s base compensation; (ii) a material diminution in
Grantee’s authority, duties, or responsibilities; (iii) a material change in the
primary geographic location at which Grantee performs services for the Company;
or (iv) any other action or inaction that constitutes a material breach by the
Company of any employment agreement between the Company and Grantee.


2. Conversion to Stock.  Any Units that vest in accordance with Section 1 above
will be converted to actual shares of Stock on July 9, 2012 (the “Conversion
Date”).  Stock certificates evidencing the conversion of Units into shares of
Stock will be registered on the books of the Company in Grantee’s name as of the
Conversion Date and delivered to Grantee as soon as practical thereafter.


3.  Rights as Stockholder.  Grantee shall not have voting or any other rights as
a stockholder of the Company with respect to the Units.  Dividends or dividend
equivalents will not be paid with respect to the Units.  Upon conversion of the
Units into shares of Stock, Grantee will obtain full voting and other rights as
a stockholder of the Company.


4. Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Certificate shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s employment at any
time, nor confer upon Grantee any right to continue in employment of the Company
or any Affiliate.


5. Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.


6. Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.


7. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


8. Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


9. Severability.  If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


10. Notice.  Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to Denny’s Corporation, 203 East Main Street,
Spartanburg, SC 29319-0001, Attn: Secretary, or any other address designated by
the Company in a written notice to Grantee. Notices to Grantee will be directed
to the address of Grantee then currently on file with the Company, or at any
other address given by Grantee in a written notice to the Company.


--------------------------------------------------------------------------------







   
Cash-Settled
Denny’s Corporation
Restricted Stock Unit
203 East Main Street
Award Certificate
Spartanburg, SC 29319
   



F. Mark Wolfinger  (“Grantee”)


You have been awarded restricted stock units (the “Units”) under the Denny’s
Corporation 2004 Omnibus Incentive Plan (the “Plan”) each entitling you to
receive a cash payment equal to the value of one share of Denny’s Corporation
$0.01 par value common stock at a future time under the terms indicated below:


Grant Date of Award:  July 9, 2007
 
 
Number of Restricted Stock Units Awarded: 109,890
 
 
Vesting Schedule:
 
 
Vesting Date
 
 
Percent of Units Vested
July 9, 2008
20%
July 9, 2009
40%
July 9, 2010
60%
July 9, 2011
80%
July 9, 2012
100%








 
 
No right or interest may be pledged, encumbered, or hypothecated to or in favor
of any party other than Denny’s Corporation (the “Company”), or shall be subject
to any lien, obligation, or liability to any party other than the Company.  This
award is not assignable or transferable by you other than by will or the laws of
descent and distribution.
 
This award is governed by the terms of the Denny’s Corporation 2004 Omnibus
Incentive Plan (the “Plan”), and subject to the Terms and Conditions on the
following page.  Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.
 





 
 
 
/s/ Nelson J. Marchioli
For Denny’s Corporation
 
 
 
July 10, 2007
Date

 
 

--------------------------------------------------------------------------------


TERMS AND CONDITIONS


1. Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
 
(a) as to the percentages of the Units specified on page 1 hereof, on the
respective dates specified on page 1 hereof, or
 
(b) upon Grantee’s termination of employment with the Company due to death or
Disability, or
 
(c) upon Grantee’s termination of employment within two years following a Change
in Control by the Company without Cause or by Grantee for Good Reason.


If Grantee’s  terminates  prior to the Vesting Date for any reason other than as
described in (b) or (c) above, Grantee shall forfeit all right, title and
interest in and to the Units as of the date of such termination and the Units
will be reconveyed to the Company without further consideration or any act or
action by Grantee.


For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminution in Grantee’s base compensation; (ii) a material diminution in
Grantee’s authority, duties, or responsibilities; (iii) a material change in the
primary geographic location at which Grantee performs services for the Company;
or (iv) any other action or inaction that constitutes a material breach by the
Company of any employment agreement between the Company and Grantee.


2. Settlement in Cash.  Any Units that vest in accordance with Section 1 above
will entitle Grantee to receive a cash payment equal to the Fair Market Value,
as of the Vesting Date, of one share of Stock for each vested Unit.  Such
payment shall be made on or as soon as practicable following the Vesting Date,
and no later than the 15th day of the third month after the month in which the
Vesting Date occurs.


3. Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any voting or any other rights of a stockholder of the
Company.  Dividends or dividend equivalents will not be paid with respect to the
Units. Nothing in this Certificate shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s employment at any
time, nor confer upon Grantee any right to continue in employment of the Company
or any Affiliate.


4. Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.


5. Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.


6. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


7. Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


8. Severability.  If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


9. Notice.  Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to Denny’s Corporation, 203 East Main Street, Spartanburg,
SC 29319-0001, Attn: Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
